Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,296,975 (Cherunni ‘975). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by Cherunni ‘975. 
Cherunni ‘975 claims recite all the features in claims 1-20 of the instant application. Therefore Cherunni ‘975 claims are in essence a “species” of the generic invention of claims 1-20 of the instant application.
It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim Objections
Claims 8-20 are objected to because of the following informalities: The abbreviations “NFVO,” “VIM,” “PCE,” “IGP,” “MPLS,” and “SLA.” Should be defined within the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventre et al. “Segment Routing: a Comprehensive Survey of Research Activities, Standardization Efforts and Implementation Results”.

Regarding claim 1, Ventre discloses a system for managing an integrated network comprising a physical network and a virtual network (Control Plane can rely on a centralized SR controller that takes decision and instructs the routers following the SDN principles, or on an combination of the two approaches (hybrid solution); page 5), comprising:
a non-transitory, computer-readable medium containing instructions; and a processor that executes the instructions to perform stages comprising:
obtaining, by an network function virtualization orchestrator ("NFVO"), path computation information from the integrated network, the integrated network including a virtual source and a virtual destination (Basic topology information and additional information for Traffic Engineering need be conveyed to the controller, as well as service related information that is advertised by nodes using distributed routing protocols. The SDN controller can receive this information in different ways. For example, it can participate to the IGP routing protocol, it can interact with routers in a proprietary way to extract their IGP databases, it can receive information by routers using extensions to BGP-LS (BGP-Link State); page 6);
generating, using the path computation information, segments identifying portions of a virtual network path originating at the virtual source and terminating at the virtual destination (SDN controller is in charge to take decisions about the SR policies that implement advanced features or services like Traffic Engineering, VPNs or Service Function Chaining. The mechanisms and protocols for the SDN controller to enforce the SR policies by configuring the nodes are left open in the SR architectural definition. Some options are Network Configuration Protocol (NETCONF), Path Computation Element Communication Protocol PCEP; page 6);
generating, by a virtual infrastructure manager ("VIM"), a plurality of labels associated with physical links on the physical network corresponding to the identified portions of the virtual network path (A segment is described by a Segment Identifier (Segment ID or SID). For the SR-MPLS dataplane, a SID is an MPLS label, while for the SR-IPv6 dataplane a SID is an IPv6 address; page 2); and
determining, by the NFVO and using the plurality of labels, a network path for data transfer over the integrated network, the network path identifying virtual and physical network elements (An SR policy P consisting in steering a packet along three segments with SIDs S1, S2 and S3 can be represented as P=<S1,S2,S3> (see Fig. 1). We assume for simplicity that S1, S2 and S3 represent topological instructions, so that the policy P instructs the packet to cross three nodes in sequence, identified by the SIDs S1, S2 and S3; page 2).

Regarding claim 2, Ventre discloses wherein obtaining the path computation information from the integrated network further comprises obtaining the path computation information from a path computation element ("PCE") (The mechanisms and protocols for the SDN controller to enforce the SR policies by configuring the nodes are left open in the SR architectural definition. Some options are Network Configuration Protocol (NETCONF), Path Computation Element Communication Protocol PCEP; page 6).

Regarding claim 3, Ventre discloses wherein obtaining the path computation information further comprises obtaining the path computation information from a virtual router implementing an interior gateway protocol ("IGP") instance (For the SR-MPLS dataplane, the definition of a fully distributed approach has been worked out within the IETF, with the definition of extensions to the IGP routing protocols (OSPF, ISIS, see [12] [13] [14]). These extensions to the routing protocols are used by each routers to advertise the different types of IGP-segments (prefix, node, adjacency, anycast) and to distribute some SR configuration information. All other routers in the SR domain will receive this information by means of the IGP routing protocol. This information is needed to map the segments included in an SR policy into SIDs represented as MPLS labels in the SR-MPLS dataplane; page 5.
The SDN controller can receive this information in different ways. For example, it can participate to the IGP routing protocol, it can interact with routers in a proprietary way to extract their IGP databases, it can receive information by routers using extensions to BGP-LS (BGP-Link State); page 6).

Regarding claim 4, Ventre discloses wherein the plurality of labels comprise multiprotocol label switching ("MPLS") labels associated with virtual switches for the virtual source, the integrated network, and the virtual destination (For the SR-MPLS dataplane, a SID is an MPLS label; page 2).

Regarding claim 5, Ventre discloses wherein generating the plurality of labels comprises generating the plurality of labels based on a service level agreement ("SLA") attribute associated with at least one of the physical network or the virtual network (Legacy devices are confined in the core of the network while SDN capabilities have to be supported by the edge devices. In this way, once the controller has calculated the paths meeting the SLA parameters of the flows, programs the network interacting with the edge and setting up the SR paths; page 10).

Regarding claim 6, Ventre discloses wherein generating the segments comprises generating the segments based on at least one attribute of the physical links (some of the reviewed works also take into account SR related overhead, both in terms of bandwidth wasted due to the insertion in the packets of the SR header, and the number of SR steering policy to be configured in the edge routers. TE algorithm with SR in a SDN infrastructure which builds path with bandwidth guarantees and minimizes at the same time the possibility of rejecting traffic demands; page 10).

Regarding claim 7, Ventre discloses wherein determining the network path comprises at least one of (1) generating a first instruction set for the VIM to coordinate the data transfer over the virtual network, and (2) generating a second instruction set for a controller of the physical network to coordinate the data transfer over the physical network (All nodes in the SR domain can execute the prefix segment or node segment instructions by considering the path towards the destination network or destination node in their own routing table; page 3).

Regarding claim 8, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 7.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kedalagudde et al. (US 20220104164), “SELECTION OF CORE NETWORK BASED ON SUPPORTED CELLULAR INTERNET OF THINGS (CIOT) FEATURES.”
Shan et al. (US 20210314899), “TECHNOLOGIES TO AUTHORIZE USER EQUIPMENT USE OF LOCAL AREA DATA NETWORK FEATURES AND CONTROL THE SIZE OF LOCAL AREA DATA NETWORK INFORMATION IN ACCESS AND MOBILITY MANAGEMENT FUNCTION.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413